
	

113 S382 IS: To amend title XVIII of the Social Security Act to allow physician assistants, nurse practitioners, and clinical nurse specialists to supervise cardiac, intensive cardiac, and pulmonary rehabilitation programs.
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 382
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Schumer (for himself
			 and Mr. Crapo) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to allow
		  physician assistants, nurse practitioners, and clinical nurse specialists to
		  supervise cardiac, intensive cardiac, and pulmonary rehabilitation
		  programs.
	
	
		1.Allowing physician
			 assistants, nurse practitioners, and clinical nurse specialists to supervise
			 cardiac, intensive cardiac, and pulmonary rehabilitation programs
			(a)Cardiac and
			 intensive cardiac rehabilitation programsSection 1861(eee) of
			 the Social Security Act (42 U.S.C. 1395x(eee)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 physician-supervised; and
					(B)by inserting
			 under the supervision of a physician (as defined in subsection (r)(1))
			 or a physician assistant, nurse practitioner, or clinical nurse specialist (as
			 those terms are defined in subsection (aa)(5)) before the period at the
			 end;
					(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (A)(iii), by striking the period at the end and inserting a semicolon;
			 and
					(B)in subparagraph
			 (B), by striking a physician and inserting a physician
			 (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner,
			 or clinical nurse specialist (as those terms are defined in subsection
			 (aa)(5)); and
					(3)in paragraph
			 (4)(A), in the matter preceding clause (i)—
					(A)by striking
			 physician-supervised; and
					(B)by inserting
			 under the supervision of a physician (as defined in subsection (r)(1))
			 or a physician assistant, nurse practitioner, or clinical nurse specialist (as
			 those terms are defined in subsection (aa)(5)) after paragraph
			 (3).
					(b)Pulmonary
			 rehabilitation programsSection 1861(fff)(1) of the Social
			 Security Act (42 U.S.C. 1395x(fff)(1)) is amended—
				(1)by striking
			 physician-supervised; and
				(2)by inserting
			 under the supervision of a physician (as defined in subsection (r)(1))
			 or a physician assistant, nurse practitioner, or clinical nurse specialist (as
			 those terms are defined in subsection (aa)(5)) before the period at the
			 end.
				(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after the date that is one year after the date of the
			 enactment of this Act.
			
